UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------x

AARON PERRY RICHARD,

                  Petitioner,                         MEMORANDUM AND ORDER
                                                       20-CV-1268(EK)(LB)
             -against-

SUPREME COURT OF NEW YORK, RICHMOND
COUNTY,

                  Respondent.

-------------------------------------------x
ERIC KOMITEE, United States District Judge:

       Petitioner filed this action pursuant to 28 U.S.C. § 2241

on March 9, 2020.       Petitioner properly paid the filing fee.         For

the reasons set forth below, the Petition is dismissed.

  I.       Background

       Petitioner claims he was arrested pursuant to a warrant for

“not going to court in [P]ennsylvania” and arraigned in the Supreme

Court of the State of New York, Richmond County.          Pet. at 2.1    That

court is the named respondent in this action.                 Id.    Richard

challenges Respondent’s jurisdiction and claims Respondent denied

his opportunity to challenge extradition in violation of due

process and “Article 570- New York Criminal Procedure Law.”               Id.



       1
        The Court takes judicial notice of records showing that the Court of
Common Pleas of Dauphin County, Pennsylvania issued a bench warrant for
Petitioner’s arrest on October 7, 2019. See Commonwealth of Pennsylvania v.
Richard, Docket No. CP-22-CR-0001849-2019, https://ujsportal.pacourts.us/
DocketSheets/CPReport.ashx?docketNumber=CP-22-CR-0001849-2019&dnh=
aKKDrArN%2bwQ6RFXOkMfscw%3d%3d (last visited Apr. 7, 2020).
                                      1
According to Petitioner, he also “[r]equested The People Of The

Court To Provide 46 U.S.C. Code §/80506 Delegation of authority”

and for the record to reflect that Petitioner “Authorized The Set-

Off   For   New    York   City    Case   Account    #   FG-300005-20RI.”          Id.

Petitioner further asserts that the prosecutor improperly failed

to “certify [his] rights of subrogation,” and that he is “not the

SURETY but the Principal on the bond attached to the case account

number FG-300005-20RI.”            Id. at 3.       In support of his claims,

Petitioner attaches several Uniform Commercial Code (“UCC”) and

surety documents to his Petition.             While the significance of these

documents is unclear, Petitioner appears to claim that these

documents show Respondent lacked jurisdiction over Petitioner or

that Petitioner’s arrest or arraignment was somehow improper.                     Id.

at 2, 9-27.       Petitioner’s stated request for relief is “[f]or case

account     No.    FG-300005-20RI        to   be   set-off   for     value.   .     .

‘Dismissed.’”       Id. at 7.      He further claims that he was “sent to

jail,” but        identifies     the   Respondent   court    as    his   “place    of

confinement,” not a jail or other detention facility, and provides

a street address, not a prison, as his address of record for this

action.     Id. at 1, 2, 8.

  II.     Discussion

      Petitioner filed this action pursuant to 28 U.S.C. § 2241,

which provides that “the Supreme Court, any justice thereof, the

district courts and any circuit judge within their respective

                                          2
jurisdictions” may grant a writ of habeas corpus to a petitioner

“in custody in violation of the Constitution or laws or treaties

of the United States.”   28 U.S.C. § 2241(a), (c)(3).   Section 2241

generally permits federal prisoners to challenge the execution of

a sentence, but not the imposition of a sentence or an underlying

federal conviction, which must be challenged under Section 2255.

See Cook v. New York Div. of Parole, 321 F.3d 274, 278 (2d Cir.

2003).    State prisoners, in contrast, must bring challenges both

to the execution of a sentence and to underlying convictions under

Section 2254, which governs petitions filed by “a person in custody

pursuant to the judgment of a State court only on the ground that

he is in custody in violation of the Constitution or laws or

treaties of the United States.”       28 U.S.C. § 2254(a); Cook, 321

F.3d at 278.

     Here, it is unclear whether Petitioner is eligible to seek

relief under Section 2241.    To seek relief under Section 2241,

petitioners must be “in custody” at the time they file their

petition.   See 28 U.S.C. 2241(c); Carafas v. Vallee, 391 U.S.

234, 238 (1968); see also Garlotte v. Fordice, 515 U.S. 39,

43-47 (1995).   In the Petition, Petitioner identifies his “place

of confinement” as the Supreme Court of New York Richmond

County.   Pet. at 1.   He also provides a private street address

in Staten Island as his address of record, id. at 8, 9, and uses

another street address in the commercial documents he attaches

                                  3
to the Petition.     Id. at 15-20, 22, 24, 26.        There is therefore

no basis for the Court to conclude that Petitioner satisfies the

“in custody” requirement of Section 2241.

      Even if the Court assumes that Petitioner may seek relief

under Section 2241, 2 his arguments do not suggest he is entitled

to such relief.     Petitioner appears to challenge either the

criminal matter filed in Pennsylvania or his pretrial

confinement on the ground that Respondent lacked jurisdiction

over him due to his status as a secured creditor.            Because the

Petition generally sets out a series of unsupported, confusing

and conclusory statements, the Court is unable to discern the

basis for these challenges.       From what the Court can tell, it

appears Petitioner’s claims are based on the UCC and surety

documents attached to his Petition.         As courts have explained,

however, documents like these are not a proper basis for seeking

habeas relief.     See Chambers v. Wilson, No. 1:15-cv-646, 2016 WL

775779, at *6 (E.D. Va. Feb. 24, 2016) (“Petitioner’s claims

grounded in commercial law and secured transactions, even if

they exist, are not cognizable under § 2241.           Therefore, he is

not entitled to habeas relief on these claims, and they must be

dismissed.”), aff'd, 669 F. App'x 129 (4th Cir. 2016); Carter v.



      2 If Petitioner is a pretrial detainee subject to the jurisdiction of

the New York criminal courts, the Petition may be proper under section 2241.
See Braden v. 30th Judicial Circuit of Kentucky, 410 U.S. 484, 488-89 (1973);
Hoffler v. Bezio, 726 F.3d 144, 151 n.5, 155 (2d Cir. 2013).

                                      4
Wands, 431 F. App’x 628, 629 (10th Cir. 2011) (affirming

dismissal of Section 2241 petition because “[n]either the U.C.C.

nor any of the newly cited federal statutes provide a basis to

challenge the conditions of [the petitioner's] imprisonment

. . . .”); see also Brzezinski v. Smith, No. 12–cv–14573, 2013

WL 2397522, at *3 (E.D. Mich. May 31, 2013) (“The UCC speaks

only to commercial law and does not provide a proper basis for

appealing a criminal conviction, writing a habeas petition, or

bringing a civil rights action. . . .    Any appeal, habeas

petition, or civil rights action that relied on the UCC would be

frivolous.”).

     Accordingly, the Court holds that the Petition must be

dismissed.   See Rule 4, Rules Governing Section 2254 Cases in

the United States District Courts (“If it plainly appears from

the petition and any attached exhibits that the petitioner is

not entitled to relief in the district court, the judge must

dismiss the petition . . . .”); Dory v. N.Y. State Comm’r of

Corr., 865 F.2d 44, 45 (2d Cir. 1988) (per curiam) (“[A]

petition for a writ of habeas corpus may be summarily dismissed

[under Rule 4] if it fails to state a claim upon which relief

may be granted.   Factual allegations must be patently frivolous




                                 5
or false, or vague, conclusory, or palpably incredible [to

invoke Rule 4].”) (quotation marks and citations omitted). 3

   III. Conclusion

      For the reasons stated above, the Petition is dismissed.

      No certificate of appealability (“COA”) shall issue in this

case because Petitioner has failed to make a “substantial

showing of the denial of a constitutional right” pursuant to 28

U.S.C. § 2253(c)(2).      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003) (“[Section] 2253 permits the issuance of a COA only

where a petitioner has made a ‘substantial showing of the denial

of a constitutional right’ . . . .”) (citation omitted).

      Although Petitioner paid the filing fee to commence this

action, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3)




      3 Rule 4 applies to Section 2241 petitions.  See Rule 1(b), Rules
Governing Section 2254 Cases in the United States District Courts (“The
district court may apply any or all of these rules to a habeas petition not
covered by Rule 1(a)”); id. at Rule 1(a) (“These rules govern a petition for
a writ of habeas corpus filed in a United States district court under 28
U.S.C. § 2254 . . . .”).

                                      6
that any appeal from this order would not be taken in good

faith.      See Coppedge v. United States, 369 U.S. 438, 444–45

(1962). 4



      SO ORDERED.



                                          _____/s Eric Komitee_________
                                          ERIC KOMITEE
                                          United States District Judge

Dated:      Brooklyn, New York
            April 14, 2020




      4 While the Petitioner is not proceeding in forma pauperis, the Court
makes this certification under Section 1915 to account for the possibility
that the Petitioner could seek in forma pauperis status on appeal.

                                      7
